DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1 and 18, canceled claim 15, and added new claim 21.
The amendments to the claims have necessitated new rejections under 112(b). See 112 rejections below for details.
The amendments to the claims have necessitated new 103 rejections over the prior art previously relied upon. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see section I. of Remarks, filed 9/7/2021, with respect to the claim objections have been fully considered and are persuasive.  
The claim objections have been withdrawn. 

Applicant’s arguments, see section II. A. of Remarks, filed 9/7/2021, with respect to the prior art rejections have been fully considered, but they are not persuasive.  
	Applicant has argued that the aperture plate of DeSantis does not meet the limitations of the limitations of the removable separator panel as recited in claim 1. Specifically, Applicant has argued that DeSantis does not teach or suggest a removable separator panel forming at least a substantial part of the bottom portion of the cleaning tank for supporting objects to be cleaned, or a handle for removing and replacing the removable separator panel. Examiner respectfully disagrees.
	The aperture plate of DeSantis teaches a removable separator panel forming at least a substantial part of the bottom portion of the cleaning tank for supporting objects to be cleaned. Furthermore, DeSantis teaches or at least suggests a handle for removing and replacing the removable separator panel. See the 103 rejection of claim 1 below for details.

Applicant has argued that their separator panel is different than the separator panel (aperture plate) of DeSantis in that their separator panel can be “easily removed without the use of tools”, whereas the separator panel of DeSantis is held in place by bolts which must be removed before removing the said separator panel. Examiner finds this argument unpersuasive. 
It is noted that the features upon which applicant relies (i.e., the separator panel being easily removable without the use of tools) are not recited in the rejected claim(s). Furthermore, there is nothing in the claims which excludes the presence of bolts (or hardware of any other sort) holding the removable separator panel in place. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant has argued that the removable separator panel (aperture plate) does not form a substantial part of the bottom of the cleaning tank, as is required of the separator panel by claim 1. Specifically, Applicant has argued that the separator panel (aperture plate) appears to only form a small part of the bottom of the cleaning tank. Examiner respectfully disagrees.
	“Substantial” is a vague term, the scope of which is largely a matter of perspective. It is Examiner’s position that the separator panel (aperture plate) of DeSantis forms a substantial (i.e. significant) part of the bottom of the cleaning tank. The word “substantial” can be defined as “of considerable importance, size, or worth.” Examiner respectfully submits that his characterization of the separator panel (aperture plate) as forming a substantial portion of the bottom of the cleaning tank is in line with the forgoing definition of “substantial”.

	Applicant has argued that the cleaning tank in DeSantis has its own integral bottom surface that appears to comprise most of the surface used to support objects to be cleaned, and which is not removable. Applicant points to this as evidence that DeSantis did not intend for a removable or replaceable cleaning surface. This argument has been interpreted as an argument that the removable 
	As discussed in the 103 rejection of claim 1 set forth in the previous Office Action, as well as the 103 rejection of claim 1 below, the top surface of the removable separator panel (aperture plate) in DeSantis can be used as a cleaning surface. Therefore, the removable separator panel meets the claim language requiring the removable separator panel forming a removable cleaning surface, regardless of any intent DeSantis did or did not have regarding the presence of a removable cleaning surface.

	Applicant has argued that Figure 6 of DeSantis does indicate the presence of a handle in the middle of the removable separator panel (aperture plate). Instead applicant argues that the cross beam shown in the center of the separator panel (aperture plate) in Figure 6 appears to be at the bottom of the screens 31a-31c in Figure 3 and does not appear to be an element which may be grasped. Examiner respectfully disagrees.
	Examiner does not see any clear analog to the cross beam in Figure 3, let alone any analog thereto which is positioned below the screens 31. Furthermore, given the depiction of the cross beam in Figure 6, it is unreasonable to interpret said cross beam as being below the screens 31. Figure 6 is an overhead (i.e. top down view) of the apparatus in DeSantis on the line 6--6 in Figure 1 (Figures 1 and 6, Column 2 Lines 4-5). In other words, Figure 6 shows a view of the top of the removable separator panel (aperture plate). Figure 6 depicts, using dotted lines, several elements which would otherwise be obscured from view, including recirculating tank 12 (Figure 6). However, the cross beam is illustrated using solid lines, indicating that it is above the screen 31a, which is clearly visible through the gaps on either side of said cross beam. Said screen 31a is depicted using crosshatching as one would expect a wire mesh screen to appear. If the screen 31a were above said cross beam, it would be expected that the cross hatching would overlay said cross beam in Figure 6. Thus, every aspect of Figure 6 points to the cross beam being above the screens, at least suggesting that said cross beam could be grasped.
	In view of the above, Examiner maintains that the cross beam depicted in Figure 6 represents a graspable handle.


	As discussed in the 103 rejection of claim 1 set forth in the previous Office Action, and in said 103 rejection of claim 1 below, the removable separator panel (aperture plate) is clearly removable. The presence of screws/bolts holding said separator panel (aperture plate) in place serves as evidence that the separator panel is removable, i.e. that the separator panel may be removed by removing the screws. 
As described in the 103 rejection of claim 15 set forth in the previous Office Action, and maintained in the 103 rejection of claim 1 below, a person having ordinary skill in the art would recognize that a handle would advantageously provide a means of easing the removal of the separator panel 39, i.e. by providing a means with which to grip the separator panel. In other words, a handle would offer convenient purchase by which the separator panel could be grasped during the action of lifting and removing the separator panel from the bottom of the cleaning tank.
The presence of screws would not dissuade one from adding a handle for gripping the aperture plate for the removal thereof, as the presence of screws would not nullify the benefits conferred by adding such a handle. Specifically, a handle would still serve as a convenient gripping means for lifting and removing said panel regardless of the presence of screws/bolts. The presence of such a gripping means remains useful even in the presence of screws/bolts, as the handle would still be useful in lifting and removing the separator panel after said screws/bolts are removed.
In view of the above, Examiner maintains that, were a handle for removing and replacing the separator panel not already present in DeSantis, it would be obvious to modify DeSantis by providing such a handle. See 103 rejection of claim 1 below for further discussion.

Applicant has argued that, because the separator panel (aperture plate) forms such a small part of the center of the bottom of the cabinet, the addition of a handle to said separator plate would clearly interfere with a cleaning process on any cleaning surface formed by the separator panel (aperture plate) 39 and the bottom surface 27. Examiner finds this argument unpersuasive.

In view of the above, Examiner maintains that, were a handle for removing and replacing the separator panel not already present in DeSantis, it would be obvious to modify DeSantis by providing such a handle. See 103 rejection of claim 1 below for further discussion.

Applicant has argued that a person having ordinary skill in the art looking at DeSantis would not be lead in any obvious way to add a handle in the middle of the bottom surface 27. Examiner respectfully disagrees.
	Figure 6 of DeSantis at least suggests that such a handle could be present. Furthermore, a person having ordinary skill in the art would recognize that a handle would advantageously provide a means of easing the removal of the separator panel 39, i.e. by providing a means with which to grip the separator panel.
	If such a handle were not already present, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis by adding a handle to the removable separator panel 39 for removing and replacing the removable separator panel 39, in order to make removable and replacement of the separator panel easier by serving as a means to grip said panel.


Applicant’s arguments, see section II. B. of Remarks, filed 9/7/2021, with respect to new claim 21 have been fully considered, but they are not persuasive.  
Specifically, Applicant has argued that DeSantis does not teach or suggest the limitations of new claim 21. Examiner finds this argument unpersuasive.
The limitations of new claim 21 are obvious over the combination of DeSantis and Suarez as described 103 rejections below. See 103 rejection of claim 21 below for details.

	The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites “wherein the removable separator panel rests on and forms a majority part of the bottom portion of the cleaning tank.” This limitation is unclear, as it appears to state that the removable separator panel both rests on a majority part of the bottom portion of the clean tank and forms said majority part. It is unclear how the separator panel can both rest on and form said majority part.
	Presumably, Applicant intended for claim 21 to require that the removable separator panel rests on a part of said bottom portion of the cleaning tank and forms a majority part of said bottom portion of the cleaning tank.
	Applicant should amend claim 21 to clarify as appropriate.



	The following are new rejections necessitated by amendment and made over the prior art previously relied upon. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSantis (US 4,025,363) in view of Suarez et al. (US 2014/0137904), hereafter referred to as Suarez.
With regard to claims 1 and 18: DeSantis teaches a cleaning apparatus (abstract), the apparatus comprising:
A clean fluid tank 11 for storing cleaning fluid (cleaning solvent) (Figures 1 and 3, Column 2 Lines 14-41), the cleaning fluid tank 11 having: 
An inlet 23 for receiving recirculated cleaning fluid, i.e. cleaning fluid from collection receptacle 12 (Figures 1 and 3, Column 2 Lines 14-41). Note: The inlet 23 of DeSantis has been relied upon to teach the claimed “second inlet”.
And an outlet (solvent line) 93 for dispensing cleaning fluid (Figures 1 and 3, Column 3 Lines 40-68). 
DeSantis does not explicitly teach that the clean fluid tank 11 comprises a first inlet for receiving cleaning fluid. However, DeSantis does teach that the cleaning fluid in the clean fluid tank 11 needs to be replaced periodically when it becomes too dirty (Column 4 Line 56-Column 5 Line 5). Furthermore, it is understood that the clean fluid tank 11 would require an inlet for fresh cleaning fluid, as without such an inlet, solvent could not be loaded into said clean fluid tank 11 in 
In the alternative, i.e. if such a first inlet were not already present in the clean fluid tank 11 of DeSantis, it would have been obvious to one of ordinary skill in the art before the effective filing date by adding a first inlet for receiving cleaning fluid (solvent) to the clean fluid tank 11, in order to provide the apparatus of DeSantis with a means of supplying fresh cleaning fluid to the clean fluid tank 11.
A cleaning tank (cabinet/cleaning chamber) 10/29 for receiving objects to be cleaned, the cleaning tank 10/29 having a bottom portion (bottom wall) 27 (Figures 1 and 3, Column 2 Lines 14-51, Column 3 Lines 9-23, Column 4 Lines 24-43).
A recirculating fluid tank (collection receptacle/collecting chamber) 12/30 mounted below the cleaning tank 10/29, the recirculating fluid tank 12/30 having an upper portion in fluid communication with the bottom portion of the cleaning tank, and an outlet 23 for dispensing contaminated fluid (Figures 1 and 3, Column 2 Lines 14-51).	A removable separator panel (apertured plate) 39 comprising a top cleaning surface forming at least a substantial part of the bottom portion 27 of the cleaning tank 10/29 for supporting the objects to be cleaned (Figures 3 and 6, Column 2 Lines 42-51). Note: Although it is not explicitly taught, it is clear that the separator panel 39 is removable, i.e. by removing the screws holding said panel 39 shown in Figures 3 and 6, said panel 39 can be removed from the bottom 27 of the cleaning tank 10/29. Note: Although it is not explicitly taught, it is understood that the top surface of the removable separator panel 39 can support objects to be cleaned as said removable separator panel is constructed of a solid material and the top surface thereof is contiguous with the bottom wall 27 of the of the cleaning tank. In other words, the top surface of the removable separator panel 39 is capable of supporting objects to be cleaned, thereby satisfying the claim language requiring the top cleaning surface be “for supporting the objects to be cleaned” (see MPEP 2114). 
The removable separator panel 39 further comprising a bottom surface forming at least a substantial part of a top of the recirculating tank 12/30 such that the separator panel 39 partitions the cleaning tank 10/29 from the recirculating fluid tank 12/30 (Figures 3 and 6, Column 2 Lines 42-51). 

The separator panel 39 further comprises an outlet (passage) 39’ to release fluid from the cleaning tank 10/29 into the recirculating fluid tank 12/30 (Figures 3 and 6, Column 2 Lines 42-51).
Wherein the separator panel 39 is impermeable to the cleaning fluid except at the outlet 39’ thereof (Figures 3 and 6, Column 2 Lines 42-51). Note: Although it is not explicitly taught, it is understood that the separator panel 39 is impermeable to the cleaning fluid except at the outlet 39’ thereof, as said panel 39 is depicted as being of impermeable construction, as opposed to the screens 31a-c which are taught and depicted to be of permeable construction (Figures 3 and 6, Column 2 Lines 42-51). Furthermore, the teaching that the outlet 39’ allows for the flow of cleaning fluid (Column 2 Lines 42-51) implicitly indicates that the separator panel 39 itself does not allow for the flow of cleaning fluid (i.e. that said separator panel 39 is impermeable to cleaning fluid).
A plurality of fluid dispensers (cup station and gun station) 60 and 61 for dispensing fluid from the clean fluid tank 11 and from the recirculating fluid tank 12/30 via the clean fluid tank 11 (Figures 1, 3, and 6, Column 3 Line 4-Column 4 Line 3).
DeSantis is silent to the apparatus being a distillation apparatus comprising a distillator for distilling contaminated fluid, the distillator having: a distillation tank having an inlet for receiving contaminated fluid from the outlet of the recirculating fluid tank, a heater for heating contaminated fluid into vapor, a vapor outlet, a first outlet for dispensing contaminants remaining from vaporization, a condenser in fluid communication with the vapor outlet for converting vapor into distilled cleaning fluid, and a second outlet for dispensing distilled cleaning fluid into the second inlet of the clean fluid tank.
Suarez teaches a cleaning and distillation apparatus (abstract, paragraphs [0035]-[0038]), the apparatus comprising a distillator (recycler) 30 for distilling contaminated fluid (abstract, paragraphs [0035]-[0038]), the distillator having:

A heater 35 for heating contaminated fluid into vapor (Figures 5 and 6, paragraphs [0038]-[0039]).
A first outlet (discharge port) 37 for dispensing contaminates (residue) remaining from vaporization (Figures 5 and 6, paragraphs [0038]-[0039]).
A vapor outlet (Figures 5 and 6, paragraphs [0038]-[0039]).
A condenser 38 in fluid communication with the vapor outlet for converting vapor into distilled cleaning fluid (Figures 5 and 6, paragraphs [0038]-[0039]).
And a second outlet for dispensing distilled cleaning fluid into an inlet of a clean fluid tank (clean distillate reservoir) 62 (Figures 5 and 6, paragraphs [0038]-[0039]).
Suarez teaches that the distillator (recycler) thereof allows for continuous recycling of cleaning fluid (solvent) thereby extending the life of the cleaning fluid and reducing the frequency at which contaminated cleaning fluid must be removed and replaced (paragraphs [0009], [0014], [0017], and [0018]).
DeSantis teaches that cleaning fluid used therein eventually must be removed and replaced becomes too contaminated for use (Column 5 Lines 1-5). Therefore, it is clear that the system of DeSantis could benefit from the inclusion of a distillator like that of Suarez for improving the life of the cleaning fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify DeSantis in view of Suarez by adding a distillator for distilling contaminated cleaning fluid, the distillator having: a distillation tank having an inlet for receiving contaminated fluid from the outlet of the recirculating fluid tank 12/30, a heater for heating contaminated fluid into vapor, a vapor outlet, a first outlet for dispensing contaminants remaining from vaporization, a condenser in fluid communication with the vapor outlet for converting vapor into distilled cleaning fluid, and a second outlet for dispensing distilled cleaning fluid into the second inlet of the clean fluid tank 11, in order to improve the service life of the cleaning fluid (solvent) used in the apparatus and decrease the frequency at which said cleaning fluid must be removed and replaced.

	In the alternative, Figure 6 of DeSantis at least suggests that such a handle could be present. Furthermore, a person having ordinary skill in the art would recognize that a handle would advantageously provide a means of easing the removal of the separator panel 39, i.e. by providing a means with which to grip the separator panel.
	If such a handle were not already present, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis by adding a handle to the removable separator panel 39 for removing and replacing the removable separator panel 39, in order to make removable and replacement of the separator panel easier by serving as a means to grip said panel.
With regard to claim 2: The apparatus of modified DeSantis further comprises a compressed air dispenser (air hose) 80in fluid communication with the fluid dispensers 60 and 61 (DeSantis: Figures 1, 3, and 6, Column 3 Line 4-Column 4 Line 3).
With regard to claim 3: The apparatus of modified DeSantis further comprises a selectively openable valve (three position valve) 82 mounted on the compressed air dispenser 80 (DeSantis: Figures 1, 3, and 6, Column 3 Lines 24-41).
With regard to claim 4: The apparatus of modified DeSantis further comprises a switch (handle) 83 in communication with the selectively openable valve 82 for controlling the fluid dispensers 60 and 61 to selectively dispense air and/or fluid (solvent) from the clean fluid tank 11 (DeSantis: Figures 1, 3, and 6, Column 3 Line 4-Column 4 Line 3).
With regard to claim 5: The distillator in modified DeSantis further comprises a vacuum (vacuum/fluid pump) 60 for generating a suction force (Suarez: Figures 5 and 6, paragraphs [0038]-[0039]).
With regard to claim 6: As described in the rejection of claim 1 above, the removable separator panel 39 in modified DeSantis comprises an upper surface which can support the objects to be cleaned (DeSantis: Figures 3 and 6, Column 2 Lines 42-51; see rejection of claim 1 above for further details). Said 
With regard to claim 13: Modified DeSantis is silent to a container for receiving contaminates from the first outlet 37 of the distillator.
However, in modified DeSantis, contaminates are removed from the distillator via the first outlet 37 thereof (Suarez: Figures 5 and 6, paragraphs [0038] and [0039]). A person having ordinary skill in the art would recognize that it is extremely desirable, if not completely necessary, to connect the first outlet 37 of the distillator with a container for receiving contaminates therefrom, as in the alternative, said contaminates would simply spill out of the first outlet 37 and into the environment surrounding the distillator.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis by adding a container for receiving the contaminates from the first outlet 37 of the distillator in order to prevent said contaminates from spilling into the environment surrounding the distillator.
With regard to claim 14: In modified DeSantis, the bottom portion 27/39 of the cleaning tank 10/29 is integral with the top portion of the recirculating fluid tank 12/30 (DeSantis: Figures 1 and 3, Column 2 Lines 14-51).
	With regard to claim 16: Modified DeSantis further comprises a pipeline (solvent line) 94 for transporting fluid from the clean fluid tank 11 to the recirculating fluid tank 12/30 via the cleaning tank 10/29 (DeSantis: Figures 1 and 3, Column 3 Line 41-Column 4 Line 24, Column 5 Lines 20-45). 
With regard to claim 17: Modified DeSantis further comprises a handle 116 which can be used to selectively actuate the fluid dispenser (gun station) 61 by pulling the trigger 115 thereof (DeSantis: Figures 3 and 8, Column 4 Lines 24-43). Said handle satisfies the claim language regarding a controller for selectively actuating at least one of the distillator and the fluid dispenser. 
With regard to claim 19 and 20: The device of modified DeSantis further comprises a plurality of removable strainers (conical screens) 31a-b mountable to the outlet 39’ of the separator panel 39 (DeSantis: Figures 3 and 6, Column 2 Lines 40-51).
With regard to claim 21: In modified DeSantis, the removable separator panel 39 rests on a part (opening) 28 of the bottom portion 27 of the cleaning tank 10/29 (DeSantis: Figures 3 and 6, Column 2 Lines 20-51).
Modified DeSantis does explicitly teach that the removable separator panel forms a majority part of said bottom portion of the cleaning tank.
However, differences in scale and/or relative dimensions do not patentably a claimed device from a prior art device unless said differences in scale and/or relative dimensions lead to a difference in performance.
Absent persuasive evidence that the removable separator panel forming a majority part of said bottom portion of the cleaning tank is somehow significant in terms of performance of the claimed device, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis by merely changing the relative dimensions of the bottom portion 27 and the removable separator panel 39, i.e. such that the removable separator panel 39 were to form a majority part of said bottom portion 27 of the cleaning tank, in order to obtain a predictably functional cleaning apparatus. 

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSantis in view of Suarez as applied to claim 1 above, and further in view of Yamamoto (US 2005/0011742).
With regard to claim 7: Modified DeSantis does not explicitly teach a sensor for monitoring vacuum level.
Yamamoto teaches a cleaning and distillation apparatus (abstract), the apparatus comprising A distillator (distillation apparatus) 1 for distilling contaminated fluid (Figure 1, paragraphs [0064]-[0076]), the distillator 1 having:
A distillation tank (distillation chamber) 62 having an inlet (tank filler hose) 63/11 for receiving contaminated fluid from the outlet 138 of the recirculating fluid tank 140 (Figure 1, paragraphs [0077]-[0083] and [0092]);
A heater 2 for heating contaminated fluid into vapor (Figure 1, paragraphs [0077]-[0083], [0088], [0094], [0097);

A first outlet (drain valve) 22 for dispensing contaminants (debris) remaining from vaporization into debris container 27 (Figure 1, paragraphs [0077]-[0083], [0088], and [0100]); 
A condenser 35 in fluid communication with the vapor outlet 4/39 for converting vapor into distilled cleaning fluid (Figure 1, paragraphs [0077]-[0083], [0095], and [0098]); 
A second outlet (fluid hose) 78/83 for dispensing distilled cleaning fluid into the “second” inlet 125 of the clean fluid tank 132 (Figure 1, paragraphs [0077]-[0083] and [0098]).
And a sensor (pressure sensor) 42 to monitor vacuum level within the distillator (Figure 1, paragraph [0097]).
Pressure is well understood to be an important result effective variable in distillation. Distillation can fail if pressure is too low or too high, as improper pressure conditions can lead to a desired separation not being achieved. A person having ordinary skill in the art would recognize that, because pressure is an important result effective variable in distillation, it would be desirable to monitor vacuum level (pressure) within the distillator, i.e. in order to monitor the state of distillation taking place therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis in view of Yamamoto by adding a sensor for monitoring vacuum level within the distillator, in order to monitor the state of distillation taking place therein.
With regard to claim 8: Modified DeSantis does not explicitly teach a sensor for monitoring temperature within the distillator.
Yamamoto teaches a cleaning and distillation apparatus (abstract), the apparatus comprising A distillator (distillation apparatus) 1 for distilling contaminated fluid (Figure 1, paragraphs [0064]-[0076]), the distillator 1 having:
A distillation tank (distillation chamber) 62 having an inlet (tank filler hose) 63/11 for receiving contaminated fluid from the outlet 138 of the recirculating fluid tank 140 (Figure 1, paragraphs [0077]-[0083] and [0092]);
A heater 2 for heating contaminated fluid into vapor (Figure 1, paragraphs [0077]-[0083], [0088], [0094], [0097);

A first outlet (drain valve) 22 for dispensing contaminants (debris) remaining from vaporization into debris container 27 (Figure 1, paragraphs [0077]-[0083], [0088], and [0100]); 
A condenser 35 in fluid communication with the vapor outlet 4/39 for converting vapor into distilled cleaning fluid (Figure 1, paragraphs [0077]-[0083], [0095], and [0098]); 
A second outlet (fluid hose) 78/83 for dispensing distilled cleaning fluid into the “second” inlet 125 of the clean fluid tank 132 (Figure 1, paragraphs [0077]-[0083] and [0098]).
And several sensors, e.g. heater thermocouple 36 and vapor tube thermocouple 70, to monitor temperature within the distillator 1 (Figure 1, paragraph [0088]).
Temperature is well understood to be an important result effective variable in distillation. Distillation can fail if temperature is too low or too high, as improper temperature conditions can lead to a desired separation not being achieved. A person having ordinary skill in the art would recognize that, because temperature is an important result effective variable in distillation, it would be desirable to monitor temperature within the distillator, i.e. in order to monitor the state of distillation taking place therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis in view of Yamamoto by adding one or more sensors for monitoring temperature within the distillator, in order to monitor the state of distillation taking place therein.
With regard to claim 9: Modified DeSantis does not explicitly teach at least one level sensor for monitoring level of fluid within the clean fluid tank. 
Yamamoto teaches a cleaning and distillation apparatus (abstract), a clean fluid tank (receiving tank) 132 for storing cleaning fluid (Figure 1, paragraphs [0064]-[0076] and [0098]), and a level sensor LS3/129 to monitor level of fluid in the clean fluid tank 132 (Figure 1, Paragraphs [0088] and [0112]). Yamamoto teaches that the level sensor LS3/129 is used to control a liquid level in the clean fluid tank 132, i.e. by shutting off filling of the clean fluid tank 132 when it reaches a full state (paragraph [0112]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis in view of Yamamoto by adding at least one level sensor for monitoring level of 
With regard to claim 10: Modified DeSantis is silent to the fluid dispenser comprising a fluid flow-through brush.
	Yamamoto teaches a cleaning and distillation apparatus (abstract), the apparatus comprising a cleaning tank (sink assembly) 161 for receiving objects to be cleaned (Figure 1, paragraphs [0064]-[0076]), and24Attorney Docket No. 64022US01 a fluid dispenser comprised of washer pump PM3 115, spigot 158, and flow through brush 150 for dispensing fluid from the recirculating fluid tank 140 (Figure 1, paragraphs [0071]-[0073]). It is well established that it would be obvious to combine prior art elements in order to obtain predictable results (MPEP 2143).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis in view of Yamamoto by adding an additional fluid dispenser in the form a flow-through brush in order to obtain a device having a predictably functional plurality of fluid dispensers for dispensing cleaning fluid (solvent) for cleaning of an object or objects in the cleaning tank.
	With regard to claim 11: Modified DeSantis is silent to a valve for controlling fluid flow to the flow-through brush. 
	However, Yamamoto teaches comprises a valve 152 for controlling fluid flow through the fluid flow-through brush 150 (Figure 1, paragraphs [0071]-[0073]). A person having ordinary skill in the art would recognize that it is desirable to have control over fluid flow to the fluid flow-through brush, as it would allow flow to be cut off when not needed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis in view of Yamamoto by adding a valve for controlling fluid flow to the fluid flow-through brush, in order to obtain a device in which fluid flow to the flow-through brush can be shut off when not needed.
	With regard to claim 12: Modified DeSantis is silent to a foot pedal for controlling fluid flow to the fluid flow-through brush. 
	Yamamoto may further comprises a foot pedal (not shown) for controlling fluid flow to the fluid flow-through brush 150 (paragraph [0169]). A person having ordinary skill in the art would recognize that 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify DeSantis in view of Yamamoto by adding a foot pedal for controlling fluid flow to the fluid flow-through brush in order to provide DeSantis with a convenient, hands free means for manual control of fluid flow to the fluid-flow through brush. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772